DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Rodriguez on 8/16/2022.

The application has been amended as follows: 

CLAIMS
Claims 1, 10, 14 have amended, claims 11-13 have been canceled as follows.

1. (Currently Amended) A dynamic image capturing method comprising:
generating a pre-capture image by pre-capturing a scene via an event sensor;
generating event data from the pre-capture image;
determining a row-wise exposure value of the pre-capture image based on the event data;
generating an image by capturing the scene based on the row-wise exposure value;
determining row-wise motion information of the image based on the event data;
identifying at least one row in which a motion is detected; and
determining a row-wise readout priority order of the image based on the row-wise motion information of the image.

10. (Currently Amended) The method of claim 1, further comprising determining whether a first location in the image has brightness or motion changes based on the event data from the image and event data obtained from a previous red, green, blue, (RGB) frame, 
wherein the determining of the row-wise readout priority order of the image comprises determining the row-wise readout priority order of the image by using [[the]] a determination of whether [[the]] a location in the image has brightness or motion changes.

11. – 13. (Canceled)

14. (Currently Amended) A dynamic image capturing apparatus comprising:
an event sensor configured to pre-capture a scene; and
a processor configured to:
generate event data from a pre-capture image pre-captured by the event sensor;
determine a row-wise exposure value of the pre-capture image based on the event data;
generate an image by capturing the scene based on the row-wise exposure value;
determine row-wise motion information of the image based on the event data;
identify at least one row in which a motion is detected; and
determine a row-wise readout priority order of the image based on the row-wise motion information of the image.


Reasons for Allowance
Claims 1-2, 4-10, 14-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 14, the prior of the record fails to show or fairly suggest a dynamic image capturing apparatus comprising:
a processor configured to:
generate an image by capturing the scene based on the row-wise exposure value;
determine row-wise motion information of the image based on the event data;
identify at least one row in which a motion is detected; and
determine a row-wise readout priority order of the image based on the row-wise motion information of the image, in combination with other claim limitations.

Claim 1 is a method claim corresponds to apparatus claim 14; therefore, claim 1 is allowed for reasons given in claim 14.

Claims 2, 4-10 are allowed as being dependent from claim 1.
Claims 15, 17-20 are allowed as being dependent from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        8/16/2022